Citation Nr: 0637396	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-24 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for right ear hearing 
loss.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1979 to June 
1992.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2003, a 
statement of the case was issued in May 2004, and a 
substantive appeal was received in June 2004.  


FINDING OF FACT

The veteran's service-connected right ear hearing loss is 
productive of Level I hearing acuity; service connection has 
not been established for left ear hearing loss.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation for the veteran's service connected right ear 
hearing loss have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b), Part 4, 
including §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a January 2003 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the January 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in January 2003, which was prior to the 
April 2003 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased rating, but there has 
been no notice of the types of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for an increased 
rating, any questions\ as to the appropriate effective date 
to be assigned is rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, a private 
audiological evaluation and VA examination reports.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded VA fee-based examinations in March 
2003 and April 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right ear hearing loss 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

In the instant case, the RO continued a noncompensable 
evaluation for right ear hearing loss in an April 2003 rating 
decision because the condition was not shown to be 
compensable under current VA criteria.

The veteran was afforded a VA fee-based audiological 
examination in March 2003, which showed pure tone thresholds, 
in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
50
35
35
35
LEFT
25
20
25
25

The puretone threshold average when rounded up was 39 in the 
right ear and 24 in the left ear.  Speech audiometry revealed 
speech discrimination scores using the Maryland CNC test of 
92 percent in both ears.  The examiner stated that the 
veteran had rising mild to severe sensorineural hearing loss 
in the right ear, and borderline normal hearing to severe 
sensorineural hearing loss in the left ear.  

At the time of the March 2003 VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss in the right ear of 39 decibels, with 92 percent speech 
discrimination, which translates to a Roman numeral 
designation of I for the right ear.  38 C.F.R. § 4.85, Table 
VI.  Since the veteran is not service connected for the left 
ear, the left ear is assigned a Roman numeral designation of 
I, subject to 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).  Based 
on this examination, 38 C.F.R. § 3.383 would not apply 
because the right ear does not warrant a compensable 
evaluation and the left ear does not meet the criteria of 
38 C.F.R. § 3.385 for an impaired hearing disability.  Thus, 
when applying Table VII, Diagnostic Code 6100, level I for 
the right ear and level I for the left ear equates to a zero 
percent disability evaluation.

Table VIA is not for application because the veteran's 
puretone threshold was not 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), and because his puretone threshold was not 30 or 
lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 
C.F.R. §§ 4.85(c), 4.86(a).

The veteran was afforded another VA fee-based audiological 
examination in April 2005, which showed pure tone thresholds, 
in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
55
40
30
30
LEFT
45
35
25
25

The puretone threshold average when rounded up was 39 again 
in the right ear and 33 in the left ear.  Speech audiometry 
revealed speech testing using Maryland CNC of 92 percent in 
the right ear and 100 percent in the left ear.  The examiner 
stated that the veteran had rising mild to severe 
sensorineural hearing loss in the right ear, and rising 
moderately-severe sensorineural hearing loss in the left ear.  

At the time of the April 2005 VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss in the right ear of 39 decibels, with 92 percent speech 
discrimination, which translates to a Roman numeral 
designation of I for the right ear.  38 C.F.R. § 4.85, Table 
VI.  Since the veteran is not service connected for the left 
ear, the left ear is assigned a Roman numeral designation of 
I, subject to 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).  Even 
though based on this examination, the left ear does meet the 
criteria of 38 C.F.R. § 3.385 for an impaired hearing 
disability, 38 C.F.R. § 3.383 still does not apply because 
the right ear does not warrant a compensable evaluation.  
Thus, when applying Table VII, Diagnostic Code 6100, level I 
for the right ear and level I for the left ear equates to a 
zero percent disability evaluation.

Table VIA again is not for application because the veteran's 
puretone threshold was not 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), and because his puretone threshold was not 30 or 
lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 
C.F.R. §§ 4.85(c), 4.86(a).

The record also includes VA treatment records from September 
2001 to November 2005.  The records showed a continuing 
diagnosis of hearing loss and fittings for hearing aids.  The 
Board notes that the veteran had audiological evaluations 
done at the VA Medical Center in March 2002, October 2004 and 
November 2005.  However, these evaluations are insufficient 
for rating purposes as they do not indicate whether the 
Maryland CNC test was used for speech recognition.  Further, 
the October 2004 and November 2005 evaluations do not 
expressly provide the puretone threshold readings in the 
Hertz levels required.  Significantly, the November 2005 
report clearly stated that the evaluation was not done for 
rating purposes.  Rather, the other two evaluations appear to 
have been done for the purposes of fitting the veteran for 
hearing aids rather than for the express purpose of rating 
the veteran's current level of disability for his right ear 
hearing loss like the March 2003 and April 2005 examinations.  

The record also includes a September 2003 private 
audiological evaluation.  However, this report is 
insufficient for rating purposes under 38 C.F.R. § 4.85 
because the report does not give a puretone threshold reading 
for 3000 Hertz, which is required to determine a Roman 
numeral designation.  Further, even though the audiologist 
gave a speech discrimination test finding of 100 percent for 
the right ear, it is unclear whether the audiologist used the 
Maryland CNC test.  

For the reasons set forth above, the Board must conclude that 
the only medical evidence with any probative value are the 
March 2003 and April 2005 VA-fee based examinations done 
expressly for rating purposes.  The Board acknowledges the 
arguments put forth by the veteran regarding the impact of 
the veteran's service-connected right ear hearing loss on his 
life.  However, as noted previously, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet.App. 345; 38 C.F.R. § 4.85, Tables 
VI and VII, Diagnostic Code 6100.  Applying the March 2003 
and April 2005 VA fee-based audiological test results to the 
regulatory criteria, the Board is compelled to conclude that 
the preponderance of the evidence is against entitlement to 
an increased rating.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).  The veteran may 
always advance an increased rating claim if the severity of 
his right ear hearing loss disability should increase in the 
future.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


